Title: To George Washington from William Heath, 16 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West Point Janry 16th 1781
                        
                        I have been honored with yours of the 14th inst. to which I shall pay due attention. With respect to that
                            part of your Excellencys letter, which refers to Fish Kill; I scarsely know how to express myself—I am ever exceedingly
                            cautious, not to invade the jurisdiction of others, neither do I choose to have my own infringed. I did not seek the
                            Command at Fish Kill; but as Your Excellency was pleased, & that repeatedly, to declare it rested in me, it became
                            my duty to exercise it. I therefore attempted to discharge the trust reposed in me—if I have been wrong I stand ready to be
                            corrected; if my conduct has been consonant to the Established rules of discipline, I expect to be supported—I take the
                            liberty to inclose coppy of my Instructions to Colonel Hazen, & of my orders of the 13th. I have endeavoured
                            carefully to inform myself of my Duty—I think I know it—unless the doctrine that the Q. M. Generals Department, is not
                            subject to the Command of the Military be true—In a Military Command I conceive there must be one head, or Commander in
                            Chief—supreme over all Departments; the Officers commanding at seperate Posts subordinate to him; if the Commander in Chief
                            has the command of the Q.M.G. & his Department, the Commanding Officer at every Post, has command of those
                            Officers of the Staff Department, stationed at the Post, for the purpose of supplying it; & from hence I conclude,
                            that if Your Excellency has the Command of the Q.M.G. Colonel Hazen who is Your Representative at Fish Kill, has command
                            of the A.Q.M. at that Post; if this is denied the Military can have no jurisdiction over the Staff from the Q.M.G. to the Q.
                            Master of a Brigade and will not this be imperium in imperio, & a two headed Monster whose
                            Offspring must be confussion & disorder—That there is a Resolve of Congress, impowering the Deputies &
                            Assistants of the Q.M.G. to draw provissions on their own order is true, & without it they & the public
                            service could suffer greatly, as at Danbury, Litchfield, Hartford and many other places, where the public service requires
                            branches of the Q. Masters Department to be stationed without any Military Officer, but can this be supposed to exempt the
                            Staff Department from the rules & regulations of the Army, or of any part of it, or at any Post where an Officer
                            commands; if in one instance, why not in all? I thought my Instructions, & order, altho simply expressed, to be founded on
                            principals of reason & of right; I think so still, & altho in obedience, to your pleasure signified in your letter of
                            yesterday, I have  suspended  the order of the 13th, I still retain my own opinion of having done my duty,
                            in justice to myself & every Officer in the Army, to the principles of Discipline & Military propriety, I cannot
                            myself rescind, what I have so done; & it is a matter in which, if I have acted with propriety, Your Excellencys command
                            is equally concerned; & I now request your opinion whether my conduct has in this particular been right or wrong.
                        I am this moment honored with yours of this date—A number of boats returned here the last evening with flour;
                            they will be sent up the river again, but it would be much better, & less fatigueing to the men to bring it from a
                            distance in sail Craft—The men are exceedingly fatigued when they return.
                        The public service is much injured on account of the want of paper—The Muster Rolls, Pay Rolls, &
                            reports cannot be made out for want of it—and I am this day told that the Officers have been obliged to cut the leaves out
                            of the Company books, untill few are left—I have the honor to be with the greatest respect Your Excellencys Most Obedient
                            Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            

                                
                                Dear Sir
                                Garrison West point Janry 4th 1781
                            
                            As Fish kill is considered as one of the dependencies of my Command, and as you have been ordered with
                                your Regiment to do the duties at that post, I wish your very particular attention to all such matters as properly
                                fall under your Command, And that you will from time to time endeavour to reform such Abuses, if any there should be,
                                as fall Under your cognizance, and report all others that I may redress them myself, or represent them to His
                                Excellency the Commander in chief as the case may be, Any Magazine of Public stores; and the large Branches of the
                                respective Departments, of the Quarter Master General, Commissary General, or the General Hospital, you will not
                                interfere with, but the assistant Q.M. who is specially to serve that post, the Asst Commissary of Issues, the Forage
                                Master, and Barracks Master of the Post, are Subject to your Command, and orders, observing always, not to Command
                                them in any matters repugnant to the orders of his Excellency the Commander in Chief, myself, the principal of the
                                Department to which they respectively belong, or the Established regulations of the Army, Please as soon as may be, to
                                furnish me with a return of the number of rooms in the Barracks, and by whom occupied, and by whose order, please also
                                to inform me, the number of Persons who draw provisions and Forage from the Issuing Store at Fish kill, exclusive of
                                the Hospital, whether there are any women and Children who draw provisions, how and by whose orders, be very carefull
                                to inspect the provision returns, When there is Rum in Store, it is to be Issued only Strictly conformable to the
                                order of his Excellency the Commander in Chief of the 28th of August last, I must request your particular attention to
                                the provost, that the prisoners may kept in safe custody, and escapes prevented, You will please to Send your weekly
                                returns Seasonably on Thursdays, with a report of occurrences, I am with great regard Dear Sir your Obedt Servt 
                            a true Coppy
                            
                                W. Heath
                                M. Genl
                            
                        
                        
                    